Sweed v. State                                                      















IN THE
TENTH COURT OF APPEALS
 

No. 10-91-214-CR

     ERIC SWEED,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the 361st District Court
Brazos County, Texas
Trial Court # 19,961-361
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant pleaded not guilty before a jury to the offense of possession of a controlled
substance.  He was convicted and the jury sentenced him to 15 years in prison.
      Appellant has filed a request in this court, personally signed and verified by him and approved
by his attorney, to withdraw his notice of appeal and dismiss the appeal.  No decision of this court
having been delivered prior to the receipt of Appellant's request, his request to withdraw his notice
of appeal is granted, and the appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed August 5, 1992
Do not publish
 

font-family: 'CG Times', serif">Dissent from abatement order delivered and filed on July 11, 2001
Publish